DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered. 
3. The instant Action is responsive to Applicant’s Amendment, Arguments and Remarks filed 03/31/2022 and RCE filed 04/25/2022.
4. All rejections and/or objections previously made are hereby withdrawn.
Allowable Subject Matter
5. In view of a thorough search and examination of the present application, and in light of the following:
Prosecution history of the instant application;
The Summary of an Applicant initiated interview of 03/10/2022;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (PE2E, EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 1-3, 5-6, 9, 11-16 and 18-20 (renumbered to 1-15) are allowed. 
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 01/31/2022, the rejections were made to claims 1-20 
under U.S.C. § 102 as being anticipated by
Tedder et al.: "SYSTEMS, METHODS AND ARTICLES FOR TEMPLATE BASED GENERATION OF MARKUP DOCUMENTS TO ACCESS BACK OFFICE SYSTEMS ", (U.S. Patent Application Publication 20110161375 A1, filed December 24, 2009 and published June 30, 2011, hereafter "Tedder"), applied to claims 1, 3, 12-13, 15 and 19-20; and 
under 35 U.S.C. § 103 as being unpatentable over 
Tedder, and in view of
Trefler et al.: "USER INTERFACE METHODS AND APPARATUS FOR RULES PROCESSING", (U.S. Patent Application Publication 20080208785 A1, filed February 22, 2008 and published August 28, 2008, hereafter "Trefler") or
Fugitt et al.: "TIMELINE VISUALIZATIONS LINKED WITH OTHER VISUALIZATIONS OF DATA IN A THIN CLIENT", (U.S. Patent Application Publication 20070245238 A1, filed March 16, 2007 and published October 18, 2007, hereafter "Fugitt").

The application is dedicated to representing hierarchical structure data being organized in a logical fashion and containing metadata in sufficient detail in order for visually-impaired users to attain a reasonable understanding of the data presented by way of a screen reader. The hierarchical structure may comprise a document object model (DOM), and may be generated from data retrieved from a database. Users may interact with a visual representation of the hierarchical structure through a user interface.

In a response to the above Office Actions of 01/31/2022, the Remarks, Arguments and Amendment filed 03/31/2022, in respect of independent claims, the Applicant argued that “Unlike Applicant's claims, in which the bars of a bar chart include bar segments respectively represented by sub-blocks of markup language, Fugitt merely teaches that a graphical BarChart element can be dragged and dropped onto a web page to create a visualization. Thus, the structure of Applicant's bar chart (bars including bar segments), and how this structure is generated (sub-blocks of markup language), are missing from Fugitt”; and further argued that “the cited references are even more deficient”, for example, “”Applicant has not found that the combination of Tedder and Fugitt teaches or suggests "wherein a respective textual label of the one or more textual labels, when accessed, causes a screen reader of the client device to output speech that represents the respective textual label."”.

In view of the backgrounds and fields, and especially the amendments made 03/31/2022 that greatly detailed how the application is dedicated to providing hierarchical structure data generated from bar chart data and being organized in a logical fashion and containing metadata in sufficient detail in order for visually-impaired users to attain a reasonable understanding of the data presented by way of a screen reader.
 The Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
“receiving, from a client device, a request for a bar chart, 
wherein persistent storage contains data values and metadata defining the bar chart, 
wherein the bar chart includes one or more bars of the bar chart, and 
wherein the bars each contain one or more bar segments; 
in response to the request, generating markup language representing the bar char, wherein generating the markup language involves, for each respective bar of the one or more bars:
 (i) generating a block of the markup language representing the respective bar, and
 (ii) based on the data values, generating sub-blocks of the markup language that are embedded within the block, 
wherein the sub-blocks represent bar symbol segments of the respective bar, and 
wherein each of the sub-blocks is associated with one or more units of the metadata that define one or more textual labels and one or more dimensions of a viewable layout for a corresponding bar segment; and 
transmitting, to the client device, the markup language representing the bar chart,
wherein the markup language is usable to render the bar chart on a user interface, 
wherein a respective textual label of the one or more textual labels, when accessed,  causes a screen reader of the client device to output speech that represents the respective textual label.”.

An update search on prior art in domains (PE2E, EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, International, etc.) has been conducted. The prior art searched and investigated in the domains (PE2E, EAST, CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, International, etc.) do not fairly teach or suggest teaching of the subject matter as described above and the Examiner was persuaded that that features identified in the subject matters above is distinct from prior art and the subject matters disclosed or similarly disclosed in each of the independent claims 1, 13 and 20 are also among the merits of allowable subject matter of the application. 

Claims (2-3, 5-6, and 11-12) and (14-16 and 18-19) are directly or indirectly dependent upon the independent claims 1, and 13, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-3, 5-6, 9, 11-16 and 18-20 (renumbered to 1-15) are allowed. 
Conclusions
7.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 1, 2022